DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered. 
Response to Amendment
2.	The reply filed 11/28/22 has been entered.
Claims 1 and 16 have been amended.
Claims 8 and 9 have been previously cancelled.
Claims 1-7 and 10-20 are pending.
Drawings
3.	The drawings are objected to because The elements between wiring lines 114 (see annotated Fig. below) need to be clearly identified/labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    440
    813
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (“Dalton”) US PG-Pub 2010/0237467.
Dalton discloses in Fig. 12B [a method of manufacturing] an integrated circuit structure [the method] comprising: [forming] a lower level back end of line (BEOL) wiring layer including lower level metal lines (elements 60/62) and an upper level BEOL wiring layer (elements 83/89) including upper level metal lines, the lower level metal lines connected to the upper level metal lines by an interconnect (elements 84/90), the lower and upper level metal lines extending in first direction in a plan view and defining and a fill shape area therebetween in the plan view that does not include elements of the upper or lower level BEOL wiring layers; and a metal-insulator-metal (MIM) capacitor (element 106) formed in the first fill shape area that extends in a thickness direction of the integrated circuit structure at least partially from the lower level BEOL layer to the upper level BEOL and does not overlap in the plan view of the lower level metal lines or upper metal lines.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton in view of Jing et al. “(Jing”) US PG-Pub 2018/0076134.
Dalton teaches the device structure as recited in the claim. The difference between Dalton and the present claim is the recited dummy electrodes. 
Jing discloses the advantages of including dummy conductive features or dummy conductive lines/vias that are not connected to any functional circuits (¶[0074]).  
Jing's teachings could be incorporated with Dalton's device which would result in the claimed invention. The motivation to combine Jing's teachings would be to meet metal density requirement (e.g. for better polishing effect) as taught by Jing ¶[0074]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Jing's teachings to arrive at the claimed invention.

Allowable Subject Matter
9.	Claims  2, 3, 5-7, 10-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The above cited references disclose the claimed invention of independent claims 1 and 16. However, dependent claims 2 and 17 also require a first electrode, a third dielectric layer formed on the third electrode;  a fourth electrode formed on the third dielectric layer;  a first metal interconnect electrically connecting the first electrode and the third electrode; and  a second metal interconnect electrically connecting the second electrode to the fourth electrode;  wherein right sides of the first and third electrodes extend further to the right than right sides of the second and fourth electrodes, and  wherein left sides of the second and fourth electrodes extend further to the left than left sides of the first and third electrodes. The above limitations in combination with other claim limitations are not taught or fairly suggested by the prior art nor would it be obvious to modify the references of record so as to yield the device [method] of the instant application.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2006/0237819 to Kikuta discloses a MIM capacitor including dummy interconnection to improve uniformity of the an interconnection density.


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893